Opinion issued August 18, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00403-CV
                            ———————————
              DAVID MUSICK & KAYLA MUSICK, Appellants
                                        V.
      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1048329


                          MEMORANDUM OPINION

      Appellants, David Musick and Kayla Musick, have filed a motion to dismiss

their appeal. More than ten days have elapsed since the filing of the motion, and no

party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued
in this appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2